Spencer, Ch. J.
delivered the opinion of the Court. If tjje warrant issued by the Recorder of Troy was a legal process,'then, it is conceded, the defendant was entitled *° a verd>ct. The objection is, that the warrant was not in the name of the people of the state of New- York /-and it was urged, on the argument, that the constitution was imperative in this particular, and that, therefore, the warrant was void. The constitution ordains, “ that all writs and other proceedings shall run in the name of the People of the state of New-York, and be tested in the name of the Chancellor or chief Judge of the Court from whence they issue.” This provision obviously extends only to the Court of Chancery, and Courts of Record having common law jurisdiction. The provision was meant to be co-éxtensive with the usage and practice of similar courts in England. The Recorder of Troy, having the powers of a judge or the Supreme Court in vacation, acted as a justice of the peáce in issuing.this warrant. It was a ministerial act, not one of a judicial character. It was issued by a magistrate as conservator of the peace, and not as the act of a court. It is perfectly well settled in England, that a warrant may be either in the king’s name, or in the name of the justice himself; and the latter is the most usual. (Hawk. b. 2. ch. 13. s. 24. 2 Hale, 113. 1 Chitty's C. L. 32.)
The words of the constitution do not require the construction contended for; and it cannot be believed that, with respect to justices’ warrants, it was meant to innovate upon the law of the land.
Judgment for the defendants.